21 N.J. Super. 356 (1952)
91 A.2d 272
ANTHONY R. DeMARCO, PLAINTIFF-APPELLANT,
v.
FRANCIS ESTLOW, DEFENDANT-RESPONDENT.
Superior Court of New Jersey, Appellate Division.
Argued September 15, 1952.
Decided September 22, 1952.
Before Judges McGEEHAN, BIGELOW and SMALLEY.
Mr. James D. Stockwell argued the cause for the appellant (Messrs. Bleakly, Stockwell & Zink, attorneys).
Mr. James M. Davis, Jr., argued the cause for the respondent.
PER CURIAM.
The judgment is affirmed for the reasons stated by Judge Haneman in his opinion filed in the Chancery Division and reported in 18 N.J. Super. 30.